Citation Nr: 0308920	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  90-19 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a pseudoaneurysm of the right femoral 
artery, and for a disorder manifested by impotence, groin and 
abdominal pain, right leg pain, and motor dysfunction, 
claimed to have resulted from cardiac catheterization at a 
Department of Veterans Affairs medical facility in January 
1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In June 1998, the Board remanded 
the veteran's claim to the RO for consideration of the 
adequacy of his substantive appeal and, if appropriate, for 
further evidentiary development.  In September 1999, the RO 
determined that an adequate substantive appeal had been filed 
in the veteran's case.  Thereafter, to the extent possible, 
the requested development was completed and the claim 
returned to the Board for review. 


FINDINGS OF FACT

1.  A preponderance of the competent and probative medical 
evidence of record is against a finding that VA medical care 
furnished to the appellant by cardiac catheterization in 
January 1990 caused an additional and unanticipated disorder 
manifested by impotence, groin and abdominal pain, and right 
leg pain and motor dysfunction.

2.  The evidence is in approximate balance as to whether the 
competent and probative medical record demonstrates that VA 
medical care furnished to the appellant, consisting of 
cardiac catheterization and subsequent surgical repair of a 
pseudoaneurysm at the operative site caused an additional and 
unanticipated postoperative right groin scar.


CONCLUSIONS OF LAW

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a disorder manifested by impotence, 
groin and abdominal pain, and right leg pain and motor 
dysfunction, claimed to have resulted from cardiac 
catheterization at a Department of Veterans Affairs medical 
facility in January 1990, is not warranted.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.358 (2002).

2.  Giving the benefit of the doubt to the veteran, 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right groin postoperative scar, as a residual of 
repair of a pseudoaneurysm of the right femoral artery, as a 
result of cardiac catheterization performed at a VA medical 
facility in January 1990, is warranted.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he developed a pseudoaneurysm of 
the right femoral artery and a disorder manifested by 
impotence, groin and abdominal pain, and right leg pain and 
motor dysfunction as a result of cardiac catheterization 
performed at a VA medical facility (VAMC) in January 1990.

A review of the medical records prior to 1990 reflects that 
the veteran complained of, and was hospitalized by VA for, 
bilateral calf pain in October 1988.  At that time he 
reported prior treatment for pulmonary emboli and phlebitis.  
The initial diagnosis was deep vein thrombosis (DVT) versus 
phlebitis.  According to an emergency record of that 
hospitalization, the veteran complained of pain and swelling, 
and it was noted that he had suffered right groin pain and 
bilateral calf pain for three days and had phlebitis in the 
past.  According to the clinical record, in 1983 the veteran 
had a DVT in the right calf treated with prescribed 
medication and, in 1985, he had DVT in both calves.  The 
record indicates that the veteran had possible trauma with 
right nerve compression after a problem with the police.  An 
addendum indicates that the veteran had a history of remote 
past and many admissions for a need to rule out DVT and 
"PE" (pulmonary emboli) with negative findings.  He was 
currently admitted for leg pain and to rule out DVT.  The 
veteran underwent a venogram but experienced breathing 
difficulty, became unresponsive, and required external 
cardiac message.  Results of a venous Doppler examination 
revealed no evidence of resistance to deep venous flow.  
Medical records in 1989 are not reflective of vascular 
complaints or treatment.

In January 1990, VA hospitalized the veteran for complaints 
of chest pain.  A January 1990 VA discharge summary indicates 
that he had a history of pulmonary embolism in 1980 with 
recurrent deep venous thrombosis, with none over the past 
four years.  He currently complained of substernal chest pain 
and had occasional lower extremity swelling for which VA 
hospitalized him.  It was noted that he experienced cardiac 
arrest during a venogram in October 1988.  His past medical 
history reflected deep venous thrombosis and pulmonary 
embolism in 1980 and DVT in 1983, 1985, and 1988, initially 
treated with prescribed medication.  According to the record, 
it was unclear what the veteran's condition was in October 
1988, as there was no discharge summary.  The veteran also 
had reflex sympathetic dystrophy after a motor vehicle 
accident that had been treated with nerve blocks in his right 
hand, a history of L5 radiculopathy, a history of pneumonia, 
had undergone two left knee surgeries, and had hepatitis B.  

According to the January 1990 VA hospital record, the veteran 
had low-level chest pain that did not appear to be 
exertional.  Electrocardiograms (EKGs) were unchanged, 
without any evidence of ischemia or infarct.  A stress test 
was not diagnostic, so the veteran underwent cardiac 
catheterization.  A pre-catheterization note indicates that 
the veteran was allergic to radio contrast dye that caused 
difficulty breathing during a venogram when the veteran was 
not premedicated in October 1988.  On current examination, 
the veteran was not in distress; his abdomen, pedal pulses, 
and femorals were normal. 

Associated with the medical evidence is a Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures signed by the veteran and 
dated January 11, 1990.  The record indicates that the 
procedure to be performed was cardiac catheterization, that 
the procedure required entering an artery and vein to inspect 
the coronary arteries and that there was a high risk of 
radio-contrast allergy.  A January 11, 1990, clinical record 
entry, by a cardiology catheterization fellow, documents that 
the veteran's records were reviewed and an informed consent 
form was signed.  A diagnostic cardiac catheterization was 
performed at the VA medical facility on January 12, 1990.  
The cardiac catheterization procedure note shows that the 
veteran's right groin was prepared and that the area over the 
right femoral vessels was infiltrated with local anesthesia.  
Sheaths were placed in the right femoral artery and vein 
without difficulty.  A pigtail catheter was advanced to the 
central aorta.  Angiography of the left and right coronary 
arteries was performed.  All catheters were withdrawn 
followed by removal of the arterial and venous sheaths.  
Digital pressure was maintained over the right femoral 
vessels until local anesthesia was obtained.  It was noted 
that the veteran left the catheterization laboratory in good 
condition without groin hematoma, with his pedal pulses 
intact and without signs of any dye reaction.  The records 
indicate that the veteran was alert and oriented.  Test 
results showed no significant coronary artery disease.  The 
next day, January 13, 1990, the veteran was discharged and 
advised to watch for hemtatoma or bleeding in his right 
groin. 

The medical evidence further reflects that, on January 17, 
1990, the veteran was seen in the emergency room with 
complaints of back and abdominal pain and right medial thigh 
numbness.  He had right groin ecchymosis and a palpable mass, 
with no bruit or thrill to the medial aspect of the right 
thigh and up above the inguinal ligament.  A Diagnostic 
radiology report of a sonogram of the veteran's right groin 
showed a pseudoaneurysm.  He was hospitalized briefly and 
discharged but advised to watch for swelling.  When he was 
seen the next week, swelling was observed.  

A VA discharge summary reveals that the veteran was 
hospitalized on January 31, 1990, for operative repair of a 
pseudoaneurysm sustained after arterial catheterization 
earlier in the month.  The veteran presented in good general 
health, without additional major problems or complications.  
The operative procedure was performed the next day and, in 
this procedure, the pseudoaneurysm was resected and a small 
right femoral artery laceration was repaired.  The operation 
report shows that the veteran underwent a cardiac 
catheterization that was unremarkable but was complicated by 
the development of a right femoral pseudoaneurysm, documented 
by ultrasonography in January and February 1990, and surgical 
repair was thought necessary.  A 12-centimeter right dry 
incision was made and dissection was continued down on the 
femoral arteries distally; a large thrombus was removed from 
the pseudoaneurysm, and there was brisk arterial bleeding 
through the arterial defect.  The defect in the anteriomedial 
portion of the distal common femoral artery was repaired.  
The discharge summary indicates that the veteran tolerated 
the procedure well and had an uncomplicated postoperative 
course until February 3, 1990, when he complained of back 
pain and shortness of breath.  That was coincident with 
postoperative pain medication of which the veteran made 
"copious use" during his stay that was supposed to be 
withdrawn.  After this episode, the record indicates that the 
veteran did not complain about further back pain or shortness 
of breath, but continued to feel slight tenderness 
incisional.  There was very good wound healing, with good 
pedal pulses and warm skin.  The veteran was encouraged to 
start physical activities, including walking, and made slow 
but steady progress.  He was discharged from the hospital 
free of major complaints and not presenting any additional 
medical problems.

When seen in March 1990, the VA medical records indicate that 
the veteran continued to complain of right pain down the 
right anterior medial thigh to the calf and foot.  It was 
noted that a physician said the hematoma was on the femoral 
nerve and that the pain would resolve over the next six to 
twelve months.  The veteran agreed that his pain was much 
better postoperatively.  The record reflects that the 
veteran's right groin wound was well healed, with no hematoma 
or palpable mass.  There was no erythema, and the clinical 
impression further indicates that he was well healed 
postoperatively.   In April 1990, he was referred for 
occupational and physical therapy for residual pain and gait 
abnormalities after his right groin pseudoaneurysm repair.  A 
May 1990 record indicates that the veteran described pain in 
his right leg and groin and the lateral side of his right 
leg, that was constant and increased when he walked.  In June 
1990, the veteran was seen for complaints of bronchitis and 
was noted to have a history of chronic leg pain (post-op).

According to an October 1990 VA medical record, the veteran 
had experienced chronic right groin pain since cardiac 
catheterization with right groin aneurysm and surgical 
repair.  It was noted he was treated in the Pain Clinic and 
treated with Percocet.  Examination revealed a right groin 
scar.  The clinical impression was pain syndrome with 
narcotic seeking behavior.

A January 1991 VA radiology report of X-rays of the veteran's 
chest reflects spondylosis in the thoracic spine with no 
other abnormality. 

April 1991 VA medical records reveal that the veteran was 
seen for complaints of right-sided pain that felt like a 
kidney stone but was not the same, according to the veteran.  
Examination findings were equivocal and it was noted that he 
looked well and tests were normal.  A gastrointestinal (GI) 
follow-up was recommended.  That consultation record reflects 
biliary symptoms possibly secondary to stone disease.  A 
radiology report of an ultrasound of the right upper quadrant 
was normal.

In June 1991, the veteran complained of leg swelling, ankle 
edema, and pain.  The record indicates that he was seen in 
the vascular clinic five or six weeks earlier and knee high 
stockings were ordered.  He reported persistent edema and 
increased pain and that his discomfort was like when he had a 
prior DVT.  On examination, there was some edema and 
tenderness, with negative test results.  The assessment was 
chronic venous insufficiency.  

A June 1991 VA electromyography (EMG) report diagnosed mild 
polyneuropathy and questionable spinal stenosis.  According 
to the report, the veteran had a long history of back pain 
stemming from a 1978 back injury.  He currently complained of 
numbness in his feet and occasionally in his hands.  His legs 
gave out and he fell.  It was noted that he had undergone a 
cardiac catheterization in early 1990 and had developed a 
femoral aneurysm that was repaired but, ever since, had 
persistent groin and leg pain on the right.  He had a history 
of gallstones and hypertension.  He had a right upper 
extremity injury and RDS (reflex dystrophy syndrome?).  He 
had recently taken steroids but it was unclear for what 
reason, and had gained a lot of weight.  On examination, it 
was noted the veteran was obese and very stiff.  He ambulated 
holding his right lower extremity in extension, and limped 
markedly on the right side.  He had give-way weakness 
throughout the lower extremities.  Nerve conduction studies 
were suggestive of a mild polyneuropathy.  EMG findings were 
thought to be consistent with polyneuropathy or to indicate a 
stenotic type of lesion in the lumboscaral spine 

In July 1991, the VA medical records reflect the veteran's 
complaints of right upper quandrant pain that radiated to his 
back and shoulder, and the assessment was of possible 
gallstones.  A record entry dated later in the month 
indicates that the veteran had suffered a recent fall.

In a July 1991 written statement, a VA physician and director 
of Pain Management said the veteran was seen for a variety of 
pain problems since July 1989.  It was noted that he 
underwent cardiac catheterization via right femoral artery in 
January 1990.  The VA physician indicated that the veteran 
reported developing right lower quadrant, groin, and medial 
thigh pain radiating to his medial knee.  The pain was 
constant, sharp, and increased with walking.  It was further 
noted that a right femoral pseudoaneurysm had been diagnosed 
and repaired in 1990.  The veteran reported more intense pain 
after the surgical repair.  The VA physician further stated 
that she had first examined the veteran for his pain problem 
in March 1990, when a well-healed scar was noted in the right 
groin.  That area, as well as the right anterior iliac crest 
and right lower quadrant, was very tender to palpation.  
There was no atrophy, but there was decreased sensation to 
light touch in the entire right thigh with absent sensation 
in the anteromedial thigh.  Pedal pulses were full.  The VA 
doctor's clinical impression was that the veteran had a post-
traumatic pain syndrome related to his catheterization that 
resulted in trauma to the obturator and parts of the femoral 
nerve.  Ileohyogastric and genitofemoral nerve involvement 
was considered as well.  A TENS unit, physical therapy, and 
pain medication were prescribed.  Results of an 
electromyography/nerve conduction study (EMG/NCS) suggested 
mild polyneuropathy or possible lumbar stenosis.  According 
to the VA doctor's statement, in July 1990, the veteran had 
undergone ileoinguinal and genitofemoral nerve block, with 
scar infiltration, that resulted in five or six hours of 
complete pain relief.  Further blocks were postponed pending 
evaluation by the Endocrinology clinic for weight gain, 
thyroid nodule, and possible Cushing syndrome.

At his July 1991 personal hearing at the RO, the veteran 
testified that, prior to the cardiac catheterization 
procedure, the only risk explained to him was his potential 
allergy to the IVP (intravenous push) dye.  He said he was 
not advised of any expected or possible ailments because of 
the catheterization, and was not advised that aneurysm was an 
expected result, although he realized it now.  He had signed 
a consent form, and he indicated that the doctor's only 
concern was with the veteran's reaction to the dye.  The 
veteran said the night he had the catheter (apparently at the 
time of the cardiac catheterization in January 1990) he said 
something was wrong because he felt a bulge "there".  He 
went back to the hospital several times before he was 
admitted for removal of the aneurysm that left an 8- or 9-
inch scar on his groin and leg.  He was told it was the size 
of a "mush" ball, took several hours to remove, and was 
near ligaments.  As a result of the procedure, the veteran 
said he did not regain full use of his leg.  Since the 
catheterization, he said he had constant pain and weakness, 
apparently in his right leg, that a doctor thought had to do 
with a nerve, with compression or depression due to the 
arterial repair.  He was treated in a Pain Clinic.  The 
veteran also reported abdominal pain and impotence since the 
catheterization.  He had achieved erection but not an orgasm.  
Prior to the catheterization, the veteran said he worked, was 
able to walk around, and had no sexual dysfunction.  The 
veteran maintained that VA was negligent in not treating his 
aneurysm immediately.

According to a November 1991 VA progress note from the Pain 
Management Service, the veteran was contacted by telephone 
and offered a variety of treatment plans.  He repeatedly 
asked what he should do about his pain and finally said, 
"What are you worried about, me becoming an Addict?  Is that 
why you won't give me anything?"  The policy of no narcotics 
for non-malignant pain was reviewed, but the veteran hung up.  
After discussion with the Pain Management Director (the 
physician who wrote the July 1991 statement described above) 
and, in view of the veteran's narcotic-seeking despite the 
policy and agreement, and as he refused some offered 
treatment options and as there was nothing else to offer, the 
veteran was discharged from the Pain Clinic. 

A March 1992 VA medical record report indicates that the 
veteran underwent endoscopy after complaints of right upper 
quadrant pain and a negative ultrasound with other tests that 
showed two duodenal ulcers.  The clinical impression of that 
test was right upper quadrant pain, questionable etiology, 
and normal endoscopy, limited study.  

An April 1992 VA emergency room record indicates that the 
veteran had a history of hepatitis B, was recently diagnosed 
with hepatitis C, and was scheduled for a liver biopsy.  He 
complained of chronic abdominal pain for two months and right 
upper quadrant/epigastric pain.  The pertinent diagnosis was 
hepatitis C, chronic abdominal pain.  It was noted that the 
veteran exhibited drug-seeking behavior and was not to be 
given narcotics, nor was he to be admitted.  Thereafter, VA 
hospitalized the veteran briefly in April 1992 for treatment 
of a several-month history of abdominal pain with recently 
documented serum positive hepatitis C antibody.  A recent 
upper GI series had not shown any disease, a right upper 
quadrant ultrasound had not shown any gallstones, and a 
cholecystogram was reported normal.   He was admitted for 
further evaluation and possible liver biopsy.  The record 
indicates that the veteran had a long documented history of 
drug seeking behavior, with multiple admissions and 
presentations to hospital emergency rooms for pain 
medications.  That was consistent with his chronic complaints 
of abdominal pain with an essentially negative work up to 
date.  Apparently this was unclear at the time he was 
scheduled for admission.  Once this was resolved, and in 
light of the fact that the veteran had no clinical or 
laboratory evidence for ongoing hepatitis, the liver biopsy 
was cancelled.  It was further noted that the veteran had 
manifested a 46-pound weight loss over the past several 
months.

In August 1994, the medical evidence indicates that left and 
right heart catheterization was performed.  It was noted that 
the veteran's coronary anatomy was relatively unchanged from 
his 1990 test results.

A November 1994 VA radiology report of the veteran's 
esophagus with barium was performed that showed symmetrical 
narrowing of the column in the hypogastric thought to be due 
to edema.  Further tests were recommended.

According to March 1995 VA medical records, the veteran was 
seen for complaints of sexual dysfunction.  He reported an 
acute onset of impaired penile erections after the surgical 
repair of a femoral aneurysm in 1990.  The aneurysm was, by 
the veteran's report, a complication from a cardiac 
catheterization that originated in the femoral artery.  After 
the surgical repair of the aneurysm, the veteran had complete 
inability to initiate or maintain erection sufficient for 
vaginal intercourse thereafter.  He had no erection 
whatsoever, no ability to masturbate, no nocturnal erections, 
and no sexual intercourse since that time.  He was currently 
pending charges of having raped a niece.  The veteran's 
defense was that he was incapable of raping someone if he was 
sexually impotent.  He presented for three nights of 
nocturnal penile tumescence (NPT) testing to clarify the 
psychogenic versus organogenic nature of the sexual 
dysfunction.  The veteran also reported taking multiple 
medications for hypertension and denied significant 
psychiatric disturbances, aside from anger and frustration 
regarding his impending hearing that might contribute to 
sexual dysfunction.  Objective findings showed moderate 
impairment in the NPT measures with no rigidity noted to any 
erections on the third night of study.  It was noted that the 
veteran took several medications that were anti-hypertensive 
in nature and known to have effects on sexual function.  The 
concurrent use of these medications during the study 
confounded the interpretation of his underlying physiological 
abilities to have normal erections.  Despite the concurrent 
use of these medications, there appeared to be some moderate 
physiological difficulties with having normal NPT studies 
that might correlate with some difficulties with maintaining 
adequate erections during the daytime.

In April 1995, the veteran underwent VA examination.  
According to the examination report, he reported chronic 
dyspnea on exertion, and that he was diagnosed with chronic 
obstructive pulmonary disease (COPD) which was treated with 
oral bronchodilators in inhalation form.  He had fractured 
his left wrist in service, and experienced pain and limited 
motion.  He had a history of bilateral knee problems and left 
ankle fracture.  He stated he had been diagnosed with chronic 
cystitis, underwent a cardiac catheterization, and developed 
a hematoma of the groin.  According to the veteran, he had 
suffered an aneurysm that was repaired.  He also had 
hepatitis B and, in 1992, had hepatitis C.  He was currently 
under treatment for essential hypertension.  

On examination, the veteran was not in acute distress and 
noted to be overweight.  He was 5"11" tall and weighed 
about 230 pounds, which was noted to be his normal weight.  
Examination of the skin, nervous, endocrine, lymphatic and 
hemic systems, head, face and neck, and cardiovascular system 
was normal.  There was no evidence of varicosities.  There 
were decreased breath sounds and clubbing of the fingers.  
His abdomen was soft and nontender, and the liver could be 
palpated and was slightly tender to the touch.  There was a 
well-healed postoperative scar seen in the right inguinal 
region, noted to be a result of a surgical procedure done 
following the veteran's cardiac catheterization.  
Musculoskeletal system examination revealed range of motion 
of the knees limited to 90 degrees of flexion, with full 
extension and no evidence of quadriceps atrophy.  There was a 
postoperative left ankle, scar and range of motion was 
limited and painful.  The diagnoses included COPD under 
treatment, history of left knee injury, and status post 
bilateral meniscaly with possible post-traumatic 
osteoarthropathy, history of left ankle fracture status post 
open reduction fixation symptomatic, history of hypertension 
and left wrist fracture, with limitation of motion, history 
of hepatitis B and C, history cystitis, symptomatic, and 
impotence. 

In November 1995, the veteran underwent VA orthopedic 
examination.  According to the examination report, he 
reported bilateral knee injury in service that also included 
the left ankle and right wrist, and reported developing chest 
pain that led to cardiac catheterization in January 1990.  He 
described having developed aneurismal dilation of the femoral 
artery for which he underwent surgery and, since then, said 
he had developed numbness of the front part of his right 
thigh down to the right knee joint.  At the same time, he 
said he had developed low back pain in conjunction with right 
lower leg pain.  A magnetic resonance image (MRI) was 
performed and said to show spinal stenosis at L4 and L5.  The 
veteran subjectively complained of bilateral knee pain and 
pain in his left ankle and right wrist.  

On examination, the veteran's left knee joint was swollen, 
deformed, and unstable.  The left ankle reflex was absent.  
The left knee and ankle had obvious scars.  The right wrist 
and hand had developed radial sympathetic nerve dystrophy 
with atrophy of the thenar and hypothenar eminence of the 
right hand, with flexion deformity of the fifth and fourth 
fingers.  Neurologically, the veteran had normal deep tendon 
reflexes of both knees, an absent left ankle reflex, and 
markedly diminished pin prick and touch sensation of the 
right thigh, particularly on the front part "and that could 
be very well be due to the operation, cardiac cath, and also 
because of the operation to remove the aneurismal dilatation 
of the femoral artery secondary to cardiac cath".  The left 
knee and ankle and right wrist had some limited range of 
motion.  Diagnoses included degenerative joint disease, post-
traumatic arthritis of the left knee, history of injury to 
the left ankle, fracture likely; degenerative post-traumatic 
arthritis of the left ankle, and reflex of radial sympathetic 
dystrophy of the right ankle.  

In addition, the VA examiner commented that, because of the 
problem of the veteran's right leg, mainly the diminished pin 
prick and touch sensation of the right thigh, and because a 
cardiac catheterization had been done, he had developed an 
aneurismal dilatation at the site where the catheter was 
inserted.  Complicated with aneurismal dilatation, he was 
operated upon to remove the aneurysm, and after the operation 
he had developed right thigh numbness.  The VA examiner 
stated that it "could be very well that the injury to the 
local nerve might have occurred.  Based on the EMG that was 
performed in 1991, the impression was entertained at that 
time was that of nerve conduction study suggestive of a 
myopolyneuropathy.  Also, the EMG findings of denervation in 
the distal muscle and paraspinal muscle could be consistent 
with polyneuropathy or may indicate a stenotic type lesion of 
the lumboscral spine, i.e., the veteran may have lumbar 
stenosis based on the EMG findings.  But, based on the 
history that the patient has given to me, an MRI was done at 
this VAMC and it showed stenosis of the lumbar spine (said to 
be L4 and L5)."  The VA physician did not have the veteran's 
medical records to review at the time.

A separate evaluation as to the veteran's stomach was also 
performed in November 1995.  According to the VA examination 
report, the veteran had a history suggestive of peptic ulcer 
disease, possibly gastric.  He seemed to have GI bleeding, 
was known to be an IV (intravenous) drug user, later 
developed hepatitis, and in the 1990s hepatitis C antibody 
was isolated.  He claimed to have epigastric pain from time 
to time, but did not develop recent hematemesis or melena.  
On evaluation, the veteran weighed 240 pounds and was not 
clinically anemic.  He was not vomiting, and had no recurrent 
hematemesis or melena.  The area of epigastric pain was a 
dull aching occurring about twice a week, so the per-year 
episodes were over 100 times.  His liver could not be 
palpated.  In October 1995, liver function tests were normal.  
Diagnoses included history of gastric ulcer, GI bleeding, and 
hepatitis C antibodies.

A VA radiology report dated in December 1995 indicates that 
the veteran had a history of hepatitis and complained of 
abdominal pain.  A computed tomography (CT) of his abdomen 
showed a small hiatal hernia, diverticulosis, and otherwise 
normal CT scan of the abdomen.  Also in December, an upper GI 
study was performed to rule out gastric or duodenal ulcer.  
The impression was mild deformity of the base of the duodenal 
bulb and thickened folds in the post-bulbar segment, 
compatible with duodenitis and/or scar.  There were no 
masses, obstructions or gastroesophageal reflux.   X-rays of 
the veteran's knees taken at the time showed degenerative 
joint disease of lateral and anterior compartments of the 
left knee and a normal right knee.  X-rays showed normal 
ankles and wrists.

A January 1996 medical record indicates that the veteran was 
referred for a neurosurgical evaluation.  He complained of 
right upper and lower extremity weakness, and an MRI showed 
mild disc disease and cord compression.  An evaluation was 
requested to confirm the absence of a surgical condition.

A January 1996 VA record indicates that the veteran had right 
upper and lower extremity weakness, and a MRI showed mild 
disease and cord compression.  A neurosurgery consultation 
was requested to confirm the absence of a surgical condition.  

In June 1998, the Board remanded the veteran's claim for 
further evidentiary development including VA neurologic 
examination and all indicated tests, including an 
electromyography and nerve conduction study of the nerves of 
his right thigh and groin.  The Board noted that the veteran 
might be incarcerated, and requested that the RO arrange with 
prison authorities to have the veteran escorted to a VA 
facility for examination, or admit VA medical personnel to 
the prison.  Documentation regarding the prison authorities' 
inability or unwillingness to accommodate VA and the veteran 
was requested.

Thereafter, the veteran, who was incarcerated, apparently 
requested transportation for VA examination.  According to a 
July 1998 record, the Department of Corrections indicated 
that it would not transport prisoners for a VA examination, 
and the veteran would have to contact his attorney to arrange 
for either a VA physician to examine him at the prison 
facility or for a court order that would require the sheriff 
or constable to transport him.  Thereafter, the veteran 
apparently filed a petition, pro se, for a court order for 
transportation for medical treatment.  In an Order of the 
Court, dated in August 1998, the Court of Common Pleas of 
Allegheny County, Pennsylvania, denied the veteran's petition 
for a court order for transportation for medical treatment, 
as the court lacked jurisdiction over the veteran.

VA medical records, dated from March 2000 to February 2001, 
indicate that, when seen in March, the veteran had been 
incarcerated since 1996 but was referred to VA for chronic 
pain.  His past medical history was significant for 
hypertension, a motor vehicle accident in the past, two 
pulmonary emboli, coronary artery disease, and status post 
two myocardial infarctions.  It was noted that he had 
undergone a catheterization that was complicated by a 
pseudoaneurysm in his groin that was repaired, and since then 
had complained of chronic groin pain (which was the reason 
for the chronic pain referral), gastric ulcer, positive for 
hepatitis B and C, reflex sympathetic dystrophy, and 
degenerative joint disease.  His numerous medications were 
noted.  On examination, there was trace edema, bilaterally, 
with no palpable pedal pulses and faint posterior tibial 
pulses.  The pertinent assessment included peripheral 
vascular disease, and it was noted the veteran had a history 
of phlebitis.  He gave symptoms suggestive of claudication, 
and had absent dorsalis pedis pulses in both feet.  

When seen in April 2000, the VA record indicates that the 
veteran complained of lower extremity pain that worsened with 
walking and reached the point where he did not want to walk.  
He also had leg swelling and mild shortness of breath on 
exertion.  On examination, he weighed 264 pounds.  His 
abdomen was soft, nontender and nondistended, with 
normoactive bowel sounds.  Extremities demonstrated bilateral 
lower extremity edema up to the knees, with decreased 
peripheral pulses in the dorsalis pedis area and mild 
tenderness to palpation along the right medial aspect of the 
tibia.  The assessment included congestive heart failure and 
it was noted that that veteran may have worsening left 
ventricular function to warrant adjustment of his cardiac 
regimen; peptic ulcer disease, with his GI symptoms slightly 
exacerbated for which new medication was recommended; and 
lower extremity pain, possibly vascular in nature versus 
neuropathic.  

The veteran was seen in June 2000 after being seen in the VA 
chronic pain clinic regarding his lower extremity pain.  He 
stated he was doing well, and voiced no complaints with 
respect to chronic leg pain.  He requested some stockings for 
his lower extremity edema.  His medications were noted.  
Objectively, the veteran weighed 266 pounds and his abdomen 
was soft and nontender.  Extremities showed no clubbing or 
edema, and neurological examination was non-focal.  An 
echocardiogram showed left ventricular hypertrophy normal and 
pulmonary hypertension.  

The VA records further reveal that the veteran was seen 
several times from July to November 2000 in the Pain Clinic, 
where the assessment was neuropathic right groin pain and 
diabetic neuropathy.  In February 2001, he complained of 
umbilical hernia and a mass on his left side.  Examination 
revealed a diastasis and a lipoma in the left abdominal wall.  
The assessment was diastasis and lipoma.  

Pursuant to the Board's June 1998 Remand, in November 2001, 
the veteran underwent VA neurological examination.  According 
to the examination report, the veteran was examined at the 
correctional facility and the VA neurologic specialist 
completely reviewed the claim file prior to examination.  The 
examiner noted that the examination was to determine the 
nature and extent of all disabilities resulting from the 
January 1990 cardiac catheterization and subsequent surgical 
repair of a pseudoaneurysm of the right femoral artery, and 
that EMG and NCV studies of the right upper leg were 
requested.  The examination report indicates that the veteran 
continued to report pain and impotence related to the above.  
He had altered sensation across the right anterior and medial 
thigh that extended to the inguinal area around the right 
base of the penis and right scrotum.  He had a small patch 
area of paresthesia in the lowest part of the right abdomen.  
He said he occasionally had a shooting pain from his right 
inguinal region, down the anterior thigh, to the knee.  He 
said he used to be more aware of paresthesia that extended 
into the medial right calf (cutaneous saphenous nerve from 
the femoral nerve) but with the progression of his unrelated 
peripheral neuropathy (numbness below the knee) he became 
less aware of this.  He had five left foot tarsal tunnel 
surgeries related to peripheral neuropathy.  The veteran had 
chronic pain in the right groin that felt as if he was 
"kicked in the balls" several times a month.  At those 
times, he remained in bed the whole day and required pain 
mediation.  One solid week out of the month, he required a 
Tylenol #3 every evening to sleep, because of groin pain that 
awakened him throughout the night.  He reported that the 
groin pain necessitated shifting position every few minutes 
while standing or sitting.  He reported that his walking was 
limited to less than a block before he needed to rest, that 
was from a combination of right groin pain, left knee pain, 
and left ankle pain.  He benefited from using a cane when he 
walked.  

Further, the veteran reported that, despite his problems 
exercising because of pain, he had lost 50 to 60 pounds in 
the last year by diet.  He was controlling his elevated blood 
sugars with diet.  He said that, prior to his incarceration, 
the groin pain had disabled him for work as a riverboat 
captain, family activities, and hobbies such as hunting and 
fishing.  The veteran further stated that he had not achieved 
erections since his 1990 events.  He said he would have 
reported this much earlier if it were not for embarrassment.  
He maintained bladder and bowel control.  He reported normal 
sacral sensation around the buttocks and on the penis.  He 
denied injecting himself in the inguinal regions when his 
IVDA (intravenous drug abuse) was active.  He was hepatitis C 
positive.  The veteran had known unrelated lumbar spinal 
stenosis with intermittent bilateral sciatica down the backs 
of his legs.  He occasionally had paresthesia that wrapped 
around the left knee (L3 distribution).  He also had an 
unrelated history of cervical disease with MRIs.  

Additionally, the neurological examination was remarkable for 
the following findings.  The veteran had a ventral abdominal 
hernia.  He had tobacco tar stains on his fingers.  IVDA 
tracks were not visible.  He had a very small-retracted 
penis.  He had an unrelated left "ulnar hand", accompanied 
by some paresthesia on the left little finger (history of 
remote gunshot wound).  Consistent with an unrelated 
peripheral neuropathy the veteran had bilateral pes cavus 
(high arches), hammer toes, distal leg, hair loss, and 
trophic shiny skin.  He had a graded sensory loss to sharp 
and cold below the knees, but was able to report less feeling 
on the right medial calf (saphenous cutaneous nerve) than on 
the right lateral calf/foot.  He had a moderate loss of 
vibratory perception at the great toes bilaterally with 
preserved position sense.  There was decreased range of 
motion at the left ankle (history of fracture).  The veteran 
limped on his left leg when he walked (history of left knee 
disease and left ankle fracture).  He had good pulses at his 
feet.  He was hypo-reflexic in the upper extremities and had 
absent ankle jerks, consistent with an un-related peripheral 
neuropathy.  Intermittently, the veteran exhibited lack of 
follow-through and give-way on the motor examination.  

The VA neurolgic examiner concluded that the veteran did not 
have related muscle atrophy or motor dysfunction.  The 
physician said that the veteran's history was cogent for 
right antero-medial upper leg, right medial calf, and 
inguinal cutaneous (skin) sensory changes related to 
superficial nerve twigs as described.  The veteran also 
reported pain.  According to the VA examiner, the veteran's 
impotence was probably related to his tobacco use, diabetes 
controlled with diet, neuropathy, obesity, and his de-
conditioned state.  The medical specialist commented that the 
anatomical location of the events of 1990 would not have 
affected the vascular and nerve supply to the penis for 
erection and ejaculation.  It was also noted that, as the 
Court of Common Pleas in Allegheny County had denied 
transport to the veteran, an electro-diagnostically confirmed 
diagnosis could not be obtained at the time.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested benefits under 38 U.S.C.A. § 1151 
for residuals of a pseudoaneurysm of the right femoral 
artery, and a disorder manifested by impotence, groin and 
abdominal pain, right leg pain, and motor dysfunction.  
Before addressing this issue, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how those duties are to be discharged.  The new statute 
revised the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The ample medical records on file, to include the VA 
examination obtained in November 2001, fulfill these 
criteria.

We note that, even before the VCAA was enacted, the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC), and supplemental statements of the case (SSOCs), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
and SSOCs issued by the RO clarified what evidence would be 
required to establish benefits under 38 C.F.R. § 1151.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, in a March 2001 letter, the RO advised the veteran 
of the new VCAA and its potential effect on his claim, and 
again advised him of the types of evidence that he should 
submit in support of his claim.  In August 2002, the RO 
provided the veteran with an SSOC that contained the new 
duty-to-assist regulations.  A copy of the RO's letter and 
the SSOC were also sent to the veteran's accredited service 
representative.   See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  Thus, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claim for 
benefits under the provisions of 38 U.S.C.A. § 1151.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (now codified as amended at 
38 U.S.C. § 5107(b) (West 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 2002), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 for a pseudoaneurysm of the 
right femoral artery and a disorder manifested by impotence, 
groin and abdominal pain, right leg pain, and motor 
dysfunction in May 1990, long before October 1, 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the May 
23, 1996, final regulation.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.

As for the merits of the appellant's claim under 38 U.S.C.A. 
§ 1151, the law, as noted above, provides that compensation 
may be awarded in the same manner as if the additional 
disability or death were service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran is not only 
required to establish some type of injury/disability due to 
VA medical care, but "must still submit sufficient evidence 
of a causal nexus between that . . . event and his or her 
current disability . . . to be ultimately successful on the 
merits of the claim."  See Wade v. West, 11 Vet. App. 302, 
305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting our 
responsibility to weigh the credibility and probative value 
of the evidence, we may accept one medical opinion and reject 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion," Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995). 

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as laypersons, neither 
he nor they are competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The veteran asserts that he suffered a pseudoaneurysm for the 
right femoral artery and a disorder manifested by impotence, 
groin and abdominal pain, right leg pain, and motor 
dysfunction as a result of cardiac catheterization performed 
by VA in January 1990.  However, the most current VA 
examination findings, obtained in November 2001, indicate 
that the VA examiner found no muscle atrophy or motor 
dysfunction.  Furthermore, the veteran has submitted no 
evidence to show that he currently has muscle atrophy or 
motor dysfunction.  In short no medical opinion or other 
medical evidence showing that the veteran currently has motor 
dysfunction has been presented.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143, (1992).

Further, the recent VA examiner also concluded that the 
veteran's impotence was probably due to tobacco use, 
diabetes, obesity, and his de-conditioned state, but did not 
attribute it to the 1990 cardiac catheterization procedure.  
In fact, the physician noted that the anatomical location of 
the surgical procedure would not have affected the vascular 
and nerve supply for erection and ejaculation.  Moreover, the 
VA examiner concluded that the veteran's history was cogent 
for right antero-medial upper leg, calf and inguinal 
cutaneous (skin) sensory changes related to superficial nerve 
twigs.  In addition, although the veteran claims abdominal 
pain due to the cardiac catheterization and medical evidence 
reflects his complaints of pain, a CT scan in December 1995 
was normal and his GI complaints variously diagnosed as 
related to hepatitis C, duodenitis and, more recently, to 
peptic ulcer for which medication was prescribed.  In any 
event, at no time have the veteran's complaints of abdominal 
pain ever been associated with the 1990 cardiac 
catheterization procedure.

The Board acknowledges that the veteran has testified to 
suffering from impotence and right groin and leg pain since 
the 1990 cardiac catheterization.  However, as noted above, 
during VA examination in November 2001, the examiner 
associated the veteran's impotence with several possible 
factors, including obesity, tobacco use, and the veteran's 
de-conditioned state, but not to the 1990 catheterization 
procedure.  Nor was the right groin pain associated with the 
cardiac catheterization procedure.  In fact, an October 1988 
VA record, dated prior to the 1990 catheterization, reflects 
the veteran's complaints of right groin and bilateral calf 
pain.

On review of the probative medical evidence of record, it is 
the Board's conclusion that the complete and ample record on 
appeal does not contain competent medical evident to support 
the veteran's claim for benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, that a disorder manifested by 
impotence, right groin and abdominal pain, right leg pain, 
and motor dysfunction resulted from the cardiac 
catheterization procedure performed at a VA medical facility 
in January 1990, and/or the subsequent repair of the 
pseudoaneurysm.  Certainly, it must be acknowledged that the 
veteran's subjective complaints of impotence evidently began 
following the cardiac catheterization and subsequent surgical 
repair of the pseudoaneurysm administered by VA in February 
1990.  Nevertheless, the fact that one event followed the 
other does not mean that the first caused the second.  More 
important, however, in order to establish benefits under 
38 U.S.C.A. § 1151, the evidence must show "additional 
disability" as a result of the treatment in question.  This, 
at bottom, is a medical determination, and the competent 
medical evidence of record fails to show any causal 
relationship between a disorder manifested by impotence, 
groin and abdominal pain, right leg pain, and motor 
dysfunction and the treatment in question.  In fact, the 
competent medical evidence fails to show that the veteran 
even has motor dysfunction.  Although the veteran may believe 
he has motor dysfunction and impotence, groin and abdominal 
pain, and right leg pain due to cardiac catheterization, he 
is not competent to diagnose a disability on his own and no 
physician, in this extensive medical record, has made such a 
diagnosis of motor dysfunction.

As previously mentioned, those medical professionals who have 
treated and examined the veteran appear to acknowledge the 
onset of his subjective complaints after his 1990 cardiac 
catheterization and surgical repair of the pseudoaneurysm.  
However, when seen in March 1990, the VA records reflect that 
the veteran agreed his pain was better postoperatively and 
his right groin wound was well healed with no hematoma or 
palpable mass, although, in October 1990, the VA records 
indicate that the veteran reported chronic right groin pain 
since the cardiac catheterization and surgical repair, and 
was treated in the Pain Clinic with Percoet.  The clinical 
impression at that time was pain syndrome with narcotic 
seeking behavior.  The June 1991 EMG report reflected 
findings consistent with polyneurapthy or a possible spinal 
stenosis.  

The Board further notes that, in a July 1991 statement, a VA 
physician and director of the Pain Management Clinic 
concluded that the veteran had a post-traumatic pain syndrome 
related to his catheterization that resulted in trauma to the 
obturator and parts of the femoral nerve but, in November 
1991, that same physician agreed to discharge the veteran 
from the Pain Clinic because of his narcotic seeking 
behavior.  Additionally, the most recent VA examination 
findings, performed by a VA neurologist who completely 
reviewed the veteran's medical records did not attribute the 
veteran's right leg and groin pain to the catheterization 
procedure.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA physician who examined the veteran in 
November 2001.  That neurologist had the opportunity to 
completely review the veteran's medical history and records.  
The examiner explained the veteran's initial symptoms. 
presented a complete neurological examination report, and 
found no evidence of impotence, groin and abdominal pain, 
right leg pain, and motor dysfunction due to the 1990 cardiac 
catheterization.

It could be posited that the most recent VA examiner left 
open an interpretation that, without the 
electrodiagnostically confirmed diagnosis, he did not exclude 
an equal balance of probability as to causation of additional 
disability secondary to the cardiac catheterization performed 
in 1990.  However, upon careful review of the entire 
examination report, the Board believes it is clear that the 
neurological medical specialist ruled out any reasonable 
probability that additional disability resulted from 
administration of the cardiac catheterization at a VA medical 
facility.  Among the observations and statements that 
buttress this conclusion are "known unrelated lumbar spinal 
stenosis with intermittent bilateral sciatica down the backs 
of his legs" "ventral abdominal hernia", and "unrelated 
peripheral neuropathy".  Thus, the Board finds that the VA 
physician's opinion does not, in any way, denote equipoise as 
to the medical evidence, and that overall import of his 
opinion is unequivocally against the theory of the claim.

As to the other physicians who reported the veteran's onset 
of impotence, right leg, groin, and abdominal pain after the 
cardiac catheterization, that fact alone is of no meaningful 
consequence in the context of this claim.  Such statements 
merely relate a fact, the alleged timing of the veteran's 
complaints.  They do not identify any specific disability 
related to the cardiac catheterization.  Furthermore, the 
record is devoid of a current medical professional opinion 
that the veteran incurred any disorder manifested by 
impotence, groin and abdominal pain, right leg pain, and 
motor dysfunction as a consequence of cardiac catheterization 
and ensuing pseudoaneurysm repair at a VA medical facility, 
or that any existing vascular or neurological disorder was 
made worse by VA treatment.  Rather, the record is replete 
with references to the veteran's narcotic-seeking behavior, 
including his November 1991 discharge from the Pain 
Management Clinic and April 1992 brief hospital admission, as 
well as subsequent notations in the records when he was seen 
for complaints of pain.

In support of his claim, the veteran may point to the opinion 
of the November 1995 VA examiner who said it "could be very 
well that injury to the local nerve might have occurred" and 
noted EMG findings indicative of a questionable stenotic type 
lesion.  Although, on initial review, the November 1995 
statement appears to support the veteran's claim, a close 
reading shows that it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that injury to the local nerve "might" have 
occurred.  The examiner did not address any specific residual 
effects or abnormalities directly attributed to the 1990 
catheterization.  He did not factually establish or explain 
the sequence of medical causation using the facts applicable 
in the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The medical evidence clearly demonstrates that the veteran 
does not have muscle atrophy or a motor disorder due to the 
catheterization; that groin and right leg pain preceded the 
catheterization and are not currently attributed to that 
procedure; that his abdominal pain is attributed to hepatitis 
C and, more recently, to peptic ulcers; and that his 
impotence is attributed to obesity, tobacco use, and a de-
conditioned state.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his alleged motor dysfunction and a disorder manifested by 
impotence, groin and abdominal pain and right leg pain.  Such 
evidence, however, is not sufficient to establish entitlement 
to the claimed benefit.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony...is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen, supra.  See also Espirtu v. Derwinski, 2 
Vet. App. at 492; Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown,  5 Vet. App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent medical evidence of record to support 
our conclusions.  See Rucker v. Brown,  10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski,  1 Vet. App. 171 (1991) 
and Hattlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
medical evidence in this case has been extensively 
documented, as set forth above.  Clearly, the record is 
devoid of probative medical evidence sufficient to support 
the veteran's contention that he incurred any additional 
disability (other than pseudoaneurysm) as a result of the 
administration of cardiac catheterization at a VA medical 
facility in January 1990.  Accordingly, it is the Board's 
conclusion that the competent and probative evidence of 
record is against the veteran's claim to that extent.

In summary, compensation is not warranted for a disorder 
manifested by impotence, groin and abdominal pain, right leg 
pain, and motor dysfunction claimed by the veteran as due to 
VA medical treatment, because the weight of the evidence 
preponderates against a grant of these benefits under 
38 U.S.C.A. § 1151.  In reaching this conclusion, the Board 
has considered the applicability of our longstanding 
reasonable-doubt/benefit-of-the-doubt doctrine.  We are 
sympathetic with the veteran's assertions, and understand his 
concerns, but the competent medical evidence of record does 
not place this aspect of his claim in relative equipoise.  As 
the preponderance of the evidence is against the veteran's 
claim for a disorder manifested by impotence, groin and 
abdominal pain, right leg pain, and motor dysfunction as a 
result of cardiac catheterization at a VA medical facility, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski,  1 Vet. App. at 55-57.

However, the Board's discussion does not end here.  
Notwithstanding all the above, the Board believes the 
evidence is, at the very least, in equipoise as to whether 
the veteran's pseudoaneurysm and subsequent surgical repair 
were caused by the 1990 cardiac catheterization at the VA 
facility.  The veteran has also claimed benefits for a groin 
disorder, variously identified as the surgical repair of a 
pseudoaneurysm at a VA facility in February 1990.  The Board 
notes that the competent medical evidence reflects that, when 
he was discharged from the VA facility after the cardiac 
catheterization, the veteran was advised to watch for right 
groin hematoma or swelling and that, five days later, the 
pseudoaneurysm was diagnosed.  The medical evidence further 
reflects that surgical mending of the pseudoaneurysm required 
a 12-centimeter dry incision be made to repair the veteran's 
right femoral pseudoaneurysm, and that subsequent VA medical 
records describe a right groin scar.

The Board is well aware that a right groin scar was clearly 
contemplated as a necessary consequence of the 
catheterization procedure.  However, we believe that it is 
not unreasonable to conclude that another, larger scar, from 
a second operative procedure at the same site to repair a 
post-catheterization pseudoaneurysm, was not anticipated by 
either the veteran or his VA caregivers.  Thus, resolving the 
benefit of the doubt in the veteran's favor to this extent 
only, benefits under 38 U.S.C.A. § 1151 are granted for the 
present right groin scar, as a residual of repair of a 
pseudoaneurysm of the right femoral artery as a result of 
cardiac catheterization performed at the VA medical facility 
in January 1990.


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 are 
denied for a disorder manifested by impotence, groin and 
abdominal pain, right leg pain, and motor dysfunction, 
claimed to have resulted from cardiac catheterization at a 
Department of Veterans Affairs medical facility in January 
1990.

Benefits under the provisions of 38 U.S.C.A. § 1151 are 
granted for a right groin scar, residual of repair of a 
pseudoaneurysm of the right femoral artery, as a result of 
cardiac catheterization performed at a VA medical facility in 
January 1990.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

